HAWKINS, Judge.
Conviction is for robbery, punishment assessed being fifteen years in the penitentiary.
The indictment alleges that appellant by assault and violence took from R. C. Barnwell a diamond stud and a diamond ring. The record contains no bills of exception. The only question before this court is the sufficiency of the evidence to support the verdict. We deem it unnecessary to make an extended statement of the testimony. Barnwell, the injured party, positively identified appellant and another as the two men who committed the assault upon him and took from him the property heretofore referred to. Appellant did not testify himself, *74but introduced testimony which raised an issue of alibi, which issue was properly submitted to the jury, and whose finding was adverse to appellant on that point. The evidence appears ample to support the conviction.
We notice from the transcript that there is either an omission in copying the sentence, or the court failed to give application to the indeterminate sentence law as required in art. 775, C. C. P. The sentence will be amended so as to direct appellant’s confinement in the penitentiary for not less than five years, nor more than 15 years.
As so amended, the judgment is affirmed.

Reformed and affirmed.